Citation Nr: 0929486	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  05-17 778A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include herpes zoster.  

2.  Entitlement to service connection for myopia.  

3.  Entitlement to an initial compensable disability 
evaluation for left epididymitis.  

4.  Entitlement to an initial disability evaluation in excess 
of 10 percent for right carpal tunnel syndrome (CTS).  

5.  Entitlement to an initial disability evaluation in excess 
of 10 percent for hemorrhoids.  

6.  Entitlement to an initial disability evaluation in excess 
of 10 percent for gastroesophageal reflux disease (GERD) with 
hiatal hernia and gallbladder polyp.  

7.  Entitlement to an initial disability evaluation in excess 
of 10 percent for chronic sinus disease.  
ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from September 1982 to 
September 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.  

The Veteran was afforded a hearing before a decision review 
officer (DRO) at the RO in Montgomery, Alabama in June 2005.  
A written transcript of this hearing has been prepared and 
incorporated into the evidence of record.  The Veteran was 
scheduled for a hearing before a Travel Board Member at the 
RO in Montgomery, Alabama in March 2009.  The Veteran 
requested that this hearing be rescheduled, and it was moved 
to June 2009.  However, the Veteran failed to report for his 
hearing, and VA has not received any communication from the 
Veteran explaining his failure to report or requesting that 
he be rescheduled.  As such, the Veteran's request for a 
Board hearing is deemed withdrawn.  

While the Veteran's appeal was pending before the Board, the 
RO issued a rating decision in June 2008 granting the 
Veteran's claim of service connection for a bilateral foot 
condition.  Since this grant constituted a full grant of the 
benefits sought on appeal, this claim is no longer in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The issues of entitlement to an increased disability rating 
for GERD, hemorrhoids, left epidymitis, carpal tunnel 
syndrome and chronic sinus disease are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDINGS OF FACT

1.  The Veteran does not have a currently diagnosed skin 
disorder, to include herpes zoster.  

2.  The Veteran suffers from a myopic refractive error of the 
eyes with early signs of presbyopia as well.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for herpes zoster 
have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2008).  

2.  Vision loss due to refractive error, including myopia and 
presbyopia, is precluded by regulation.  38 C.F.R. § 3.303(c) 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify 

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that that the error did not affect the essential 
fairness of the adjudication, and that to make such a showing 
the VA had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 2009 WL 1045952 (U.S.).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

Here, the duty to notify was satisfied by way of a letters 
sent to the Veteran in December 2003 and February 2005.  The 
December 2003 letter was sent prior to the initial RO 
decision in this matter.  The letters informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  Even 
though the Veteran was not provided with the Dingess 
requirements (specifically, how disability ratings and 
effective dates are assigned), because the claims are being 
denied, any question as to the appropriate disability rating 
or effective date is moot, and there can be no failure-to-
notify prejudice to the Veteran.  See Dingess/Hartman, 19 
Vet. App. at 484. 

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received a VA medical 
examination in January 2004, and VA has obtained these 
records as well as the records of the Veteran's outpatient 
treatment with VA.  Significantly, the Veteran has not 
identified any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not yet been 
obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Service Connection Claims

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Herpes Zoster

The Veteran contends that he is entitled to service 
connection for a skin disorder which he specifically contends 
is herpes zoster.  However, the record contains no competent 
evidence of a currently diagnosed skin disorder, including 
herpes zoster.  As such, service connection is not warranted.  

The Veteran's service treatment records indicate that he was 
treated for a rash on a number of occasions during his 
military service.  In May 1984, he was seen with complaints 
of a rash on his hands and feet.  He was afforded an in-
service examination in January 1988, and while his skin was 
noted to be normal, the examiner indicated that the Veteran 
had chronic urticaria.  In January 1991, he had junction 
nevus.  He had bumps that reappeared about 3 months earlier 
that disappeared but resurfaced about 2 weeks earlier.  It 
was noted that these bumps seemed to appear annually.  

The Veteran was afforded an additional examination in May 
1993.  His skin was noted to be normal at the time of 
examination and there was no mention of a chronic skin 
disorder at this time.  The record also contains a record 
filled out by the Veteran in which he reported being 
diagnosed as having what appears to be "shales" while in 
service.  The word "shales" has been scratched out and 
replaced with the word "shingles."  The Veteran also 
reported having "recurring shingles" in his June 2002 
separation examination.  

The above evidence does not demonstrate that the Veteran 
suffered from a chronic skin disorder, to include shingles, 
or herpes zoster, during his active duty.  The Veteran was 
noted to have chronic urticaria in a January 1988 
examination, but there is no further mention of this 
disorder, suggesting it resolved prior to separation.  Also, 
the only evidence of "shingles" is reported by the Veteran 
himself.  There is no medical diagnosis of a chronic skin 
condition.  

When there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
However, medical evidence must relate this chronic 
symptomatology to the Veteran's present condition.  See id.  

In the present case, there is no evidence of a chronic skin 
disability since the Veteran's separation from military 
service.  In fact, there is no competent evidence of record 
of a currently diagnosed skin condition at all.  As 
previously mentioned, there must be a current diagnosis of a 
disorder for service connection to be granted.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999).  Without a medical 
diagnosis of a disorder of the skin, to include herpes 
zoster, the Board must deny the Veteran's claim.  See 
Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation).  

The Board recognizes that the Veteran has testified that he 
suffers from herpes zoster.  Likewise, VA received a letter 
from the Veteran's wife in June 2005 indicating that the 
Veteran told her about his diagnosis of herpes zoster while 
in the military.  However, VA has received no evidence 
suggesting that either the Veteran or his wife is competent 
to offer a medical opinion.  As lay witnesses, they are not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  
Therefore, while the Board has reviewed this testimony, it 
does not find the Veteran's testimony to be competent medical 
evidence of a current diagnosis.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for a skin disorder, to include herpes 
zoster, must be denied.

Myopia

The Veteran contends that he is entitled to service 
connection for myopia.  However, since refractive errors of 
the eyes are considered to be congenital in nature, service 
connection is not permitted for such a disorder.  

For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are congenital or 
developmental defects and are not a disease or injury within 
the meaning of applicable legislation.  In the absence of 
superimposed disease or injury, service connection may not be 
allowed for refractive error of the eyes, including myopia, 
presbyopia, and astigmatism, even if visual acuity decreased 
in service, as this is not a disease or injury within the 
meaning of applicable legislation relating to service 
connection.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA 
regulations specifically prohibit service connection for 
refractive errors of the eyes unless such defect was 
subjected to a superimposed disease or injury which created 
additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) 
(cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990).  

According to an in-service optometry report from September 
1982, the Veteran had a myopic refractive error of negative 
1.00 in the right eye and negative 0.75 in the left eye.  The 
in-service treatment records indicate a steady deterioration 
in his refractive error during his military service.  In 
August 1990, he was noted to have a myopic refractive error 
of negative 2.50 in the right eye and negative 2.50 in the 
left eye.  During this examination, he reported injuring his 
left eye at the age of 12 when a golf ball "exploded" and 
again at the age of 13 when he tore his eyelid.  Finally, 
according to a May 2002 in-service optometry examination, he 
had a refractive error of negative 3 in the right eye and 
negative 3.25 in the left eye.  Therefore, his service 
treatment records demonstrate that he had a refractive error 
of the eyes since his enlistment with the military.  There is 
no evidence of a superimposed disease or injury incurred 
during service that may have created additional disability.  

The Veteran was afforded a VA eye examination in January 
2004.  At the time of examination, he reported believing that 
his vision had deteriorated over the years due to his work 
with computers.  The examiner noted a myopic refractive error 
of negative 4.25 in the right eye and negative 4.00 in the 
left eye.  The examiner also opined that the Veteran was 
early presbyopic because of the aging process.  It was the 
examiner's conclusion that the Veteran's vision probably did 
not deteriorate significantly from when he entered service.  
The examiner based this conclusion on the fact that the 
Veteran was nearsighted, which probably would have occurred 
just as well without military service.  

Based on the above evidence, the Board must find that service 
connection is not warranted for the Veteran's eye condition.  
As already noted, refractive error of the eyes, including 
myopia and presbyopia, are not subject to service connection.  
38 C.F.R. § 3.303(c).  The Veteran's service treatment 
records demonstrate that he has suffered from a myopic 
refractive error since his enlistment with the military.  
Further, the January 2004 VA examiner opined that the 
Veteran's eyes would have deteriorated to the same level with 
or without military service.  Service connection is not 
permitted for this developmental defect.  

The Board recognizes that the Veteran believes his eye sight 
has deteriorated due to his use of computers in the military.  
However, the Veteran, as a lay person, is not competent to 
testify to a matter as complicated as the etiology of a 
vision disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Furthermore, the Veteran's opinion as to etiology 
does not change the fact that VA is prohibited from granting 
service connection for refractive error of the eyes.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for myopia must be denied.


ORDER

Entitlement to service connection for herpes zoster is 
denied.  

Entitlement to service connection for myopia is denied.  


REMAND

The Veteran was last afforded VA examination for his service-
connected disabilities in January 2004.  The duty to conduct 
a contemporaneous examination is triggered when the evidence 
indicates that there has been a material change in disability 
or that the current rating may be incorrect.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran 
is entitled to a new examination after a 2 year period 
between the last VA examination and the Veteran's contention 
that the pertinent disability had increased in severity).  

Hemorrhoids

According to a private treatment record from July 2006, the 
Veteran was having leakage of stool that he believed was 
related to his hemorrhoid surgery.  At the time of the 
Veteran's January 2004 VA examination, he had not undergone 
surgery for his hemorrhoids.  Therefore, since this suggests 
a possible change in his condition, a new VA examination is 
required before appellate review may proceed on his claim of 
entitlement to an increased disability rating for 
hemorrhoids.  

GERD

VA received letters from the Veteran's son and wife in June 
2005 pertaining to the Veteran's service-connected GERD, in 
which they state that he had had constant problems with 
indigestion that had worsened over the years.  An August 2007 
private treatment record noted no gastrointestinal symptoms, 
including no heartburn, nausea, or abdominal pain.  However, 
based on the contentions of the Veteran's family, the Board 
finds that the Veteran should be provided with an opportunity 
to appear for a new VA examination for his GERD.  



Left Epidymitis

Regarding the Veteran's claim for an increased disability 
rating for left epidymitis, an August 2007 treatment note 
indicates that the Veteran reported having some problems with 
erectile dysfunction.  The next-higher disability rating 
under Diagnostic Code 7522 is warranted when there is 
evidence of penile deformity with loss of erectile power.  
Since the evidence suggests a loss of erectile power, a new 
VA examination is necessary to determine whether there is 
penile deformity and whether the Veteran's loss of erectile 
power is related to his service-connected disability.  

Chronic Sinus Disease

The evidence also demonstrates that the Veteran has continued 
to seek treatment for his chronic sinus condition since his 
January 2004 VA examination.  In October 2007, the Veteran 
was treated on a private basis for sinus pain that was 
described as serious.  An August 2007 private treatment 
record also notes that the Veteran was seen for his sinuses 
with complaints of sneezing and coughing for at least 3 or 
more months.  Therefore, the evidence demonstrates that the 
Veteran has continued to suffer from a sinus condition that 
may have changed in severity, and as such, a new VA 
examination is needed before appellate review may proceed.  

Carpal Tunnel Syndrome

During his June 2005 RO hearing, the Veteran described a 
worsening of symptomatology associated with his service-
connected right carpal tunnel syndrome.  He reported having 
numbness in 2 of his fingers and that his hand would 
literally lock up at times due to muscle tightness.  Based on 
the Veteran's testimony, and the fact that his last VA 
examination for this disability was more than 5 years ago, 
the Veteran should be provided the opportunity to appear for 
a new VA examination.  

Accordingly, the case is REMANDED for the following action:

1. The AMC should obtain records of VA 
treatment since October 2007, and the 
Veteran must be given the opportunity to 
identify any additional medical treatment 
or to submit any other evidence in his 
possession.  

2. The Veteran should be afforded a VA 
examination with the appropriate 
specialist(s) to determine the current 
level of disability due to his service-
connected hemorrhoids.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination.  The examiner should set 
forth all symptomatology associated with 
the Veteran's hemorrhoids, including 
whether there is evidence of persistent 
bleeding with secondary anemia or 
fissures.  

3. The Veteran should also be afforded a 
VA examination with the appropriate 
specialist(s) to determine the current 
level of disability due to his service-
connected gastroesophageal reflux disease 
(GERD).  The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner should set forth all 
symptomatology associated with the 
Veteran's GERD, including whether there is 
evidence of recurrent epigastric distress 
with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal 
or arm or shoulder pain, productive of 
considerable impairment of health.  

4. The Veteran should also be afforded a 
VA examination with the appropriate 
specialist(s) to determine the current 
level of disability due to his service-
connected left epidymitis.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination.  The examiner should set 
forth all symptomatology associated with 
the Veteran's disorder, including whether 
there is evidence of penile deformity with 
loss of erectile power.  If there is 
evidence of erectile dysfunction, the 
examiner should opine whether it is at 
least as likely as not that this is 
related to the Veteran's left epidymitis.  

5. The Veteran should be afforded a VA 
examination with the appropriate 
specialist(s) to determine the current 
level of disability due to his service-
connected sinus disability.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination.  The examiner should set 
forth all symptomatology associated with 
the Veteran's sinus disability, including 
the number of incapacitating episodes per 
year requiring prolonged (lasting four to 
six weeks) antibiotic treatment.  The 
examiner should also indicate the number 
of non-incapacitating episodes 
(characterized by headaches, pain, and 
purulent discharge or crusting) per year.  

6. The Veteran should be afforded a VA 
examination with the appropriate 
specialist(s) to determine the current 
level of disability due to his service-
connected right carpal tunnel syndrome.  
The claims folder should be made available 
to the examiner for review in conjunction 
with the examination.  The examiner should 
set forth all symptomatology associated 
with the Veteran's carpal tunnel syndrome, 
including whether there is evidence of 
neurological and muscular impairment of 
the right upper extremity.  

7. After completion of the above, the 
claims should be reviewed in light of any 
new evidence.  If the claims are not 
granted, the Veteran should be furnished 
an appropriate supplemental statement of 
the case (SSOC) and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


